Citation Nr: 1601136	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disability, originally claimed as anxiety, depression, and sleep problems. 

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing in June 2015.  A transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss did not manifest during service and is not causally or etiologically related to the Veteran's noise exposure during service.  

2.  The preponderance of the evidence shows that the Veteran's bilateral tinnitus did not manifest during service and is not causally or etiologically related to the Veteran's noise exposure during service.

3.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for hypertension, an acquired psychiatric disability, anemia, and GERD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for anemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated March 2011, the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as her own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in March 2011 prior to the initial unfavorable decision.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the March 2011 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided a VA examination in February 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  As such, the examination report is adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for service connection.  The VLJ asked questions to ascertain the onset and etiology as well as the extent of any current symptoms or treatment for the disability.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Service Connection - Hearing Loss and Tinnitus

As the issue of service connection for hearing loss and tinnitus stem from the same factual basis, the Board will address them together.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran currently meets the requirements for hearing loss for VA purposes.  

In order for service connection to be granted for hearing loss, the hearing disability requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The Court has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service.  The determination of this depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

The Board notes that the Veteran has hearing loss for VA purposes.  	Noise exposure during service has also been established.  The analysis below will therefore focus on the etiology of the hearing loss and tinnitus and whether it is related to military service.
The Veteran asserts that his hearing loss and tinnitus is causally related to his noise exposure during service.  In lay statements and during the June 2015 hearing, the Veteran stated that he was in the artillery and was exposed to weapon fire during his time in Vietnam and his time at Fort Hood.  He stated that he had no hearing protection during that time.  

Upon entry into service, the February 1967 pre-induction report of medical examination showed clinically normal ears and drums.  At that time, the Veteran's puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
0
0
LEFT
5
15
15
20
25

The Veteran was again afforded an audiogram in association with his October 1969 separation report of medical examination.  At that time, the Veteran's puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
--
5
LEFT
0
0
0
--
5

The Veteran was afforded a VA examination in February 2014.  The examiner found that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the pre-induction physical dated February 1967 indicated hearing within normal limits.  The separation physical in October 1969 also indicated hearing within normal limits.  The examiner noted no significant changes in thresholds from pre-induction to separation.  The examiner acknowledged that the left ear showed borderline normal readings on the pre-induction physical from 3000Hz to 6000Hz, but noted the normal and much improved thresholds on the separation physical.  

Regarding his tinnitus, the February 2014 examiner noted that the Veteran has recurrent tinnitus.  The examiner noted that it is less likely than not caused by or a result of military noise exposure.  He noted that the Veteran had normal hearing at separation and had a long history of civilian noise exposure throughout the 1970s and into the 1980s.  He worked as a laborer and boilermaker post-service and was not offered hearing protection from 1971 until sometime in the 1980s.  He therefore found that the tinnitus is less likely than not related to military noise exposure.

The Veteran submitted a private examination dated June 2007.  The examiner noted that the Veteran served two years in the military, including service in Vietnam, and feels his hearing loss could have started at that time.  The Veteran was boilermaker for more than 25 years with no past ear pathology.  He had no familial history of hearing loss.  The examiner concluded that his hearing loss could have been initiated in military service and possibly added to by boilermaker activities.

When weighing the lay and medical evidence of record, the Board finds that the Veteran's hearing loss and tinnitus are not causally or etiologically related to service.  The Board notes that the use of the phrase "could have started" in the June 2007 nexus opinion is so tentative, by its own terms, so as to be of very little probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

Additionally, the private examiner did not indicate that he had reviewed the Veteran's service treatment records or was made aware of the clinically normal findings at separation from service.  Rather, the examiner based his opinion solely on the Veteran's lay statements indicating noise exposure during service.  Based on the lack of an accurate factual basis for his opinion and the speculative nature of the opinion, the Board finds that the June 2007 private examination is less probative and should be given significantly less weight than the February 2014 VA examination.  

Finally, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disabilities, the Board finds that the etiology of the Veteran's hearing loss and tinnitus is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as decreased hearing acuity or ringing in the ear, which are non-medical in nature; however, the Board notes that the Veteran is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The record contains one probative medical opinion.  The opinion of the February 2014 VA examiner is of more probative value than the Veteran's lay assertions.  

Regarding the Veteran's lay assertions, the Board also notes that the Veteran is an unreliable historian.  When discussing his history with the VA examiner in February 2014, the Veteran reported that he worked as a boilermaker from 1971, but was not given hearing protection until the mid-1980s.  Subsequently, in the June 2015 hearing, the Veteran reported he always had hearing protection in his post-service work.  Additionally, during the hearing, he reported that his tinnitus began during service, but at the time of separation from service, the Veteran reported no current or past ear complaints or hearing loss.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of onset of tinnitus or hearing loss during service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claims, as the weight of the evidence shows that the Veteran's current bilateral hearing loss and tinnitus did not begin during service, did not manifest to a compensable degree within one year of service, and are not causally or etiologically related to service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims of service connection for bilateral hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Withdrawal - Hypertension, Psychiatric, Anemia, and GERD

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In August 20March 2014, the Veteran perfected an appeal as to the issues of entitlement to service connection for hypertension, an acquired psychiatric disability, anemia, and GERD.  During the June 2015 hearing, the Veteran indicated on the record that he wished to withdraw his appeal regarding those issues pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding hypertension, an acquired psychiatric disability, anemia, or GERD, and the issues are dismissed.


















ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.  

The appeal as to entitlement to service connection for hypertension is dismissed.

The appeal as to entitlement to service connection for an acquired psychiatric disability is dismissed. 

The appeal as to entitlement to service connection for anemia is dismissed.

The appeal as to entitlement to service connection for GERD is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


